Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 21, 2021

The Court of Appeals hereby passes the following order:

A21A1716. JAMEZ BRYANT v. THE STATE.

      In 2018, Jamez Bryant entered a guilty plea to two counts of enticing a child
for indecent purposes, and an order of nolle prosequi was entered on twelve
remaining counts. Following entry of this plea, Bryant has filed successive motions
to withdraw his plea for an out-of-time appeal. The trial court has denied the motions,
and Bryant has filed multiple appeals, which we have dismissed. See Case Nos.
A20A0052, dismissed Aug. 5, 2019; A20A0147, dismissed April 21, 2020;
A21A1377, dismissed June 9, 2021. On January 19, 2021, the trial court entered its
fourth order denying Bryant’s motion for out-of-time appeal, and Bryant filed this
appeal.
      As we have repeatedly explained to Bryant, he is not entitled to litigate the
same issue ad infinitum.1 See Echols v. State, 243 Ga. App. 775, 776 (534 SE2d 464)
(2000); see also Williams v. State, 335 Ga. App. 468, 469 (1) (781 SE2d 791) (2016)
(the dismissal of a prior appeal acts as res judicata); Ross v. State, 310 Ga. App. 326,
327 (713 SE2d 438) (2011) (dismissal of prior appeal precludes subsequent appellate
review under the law of the case rule). Accordingly, this appeal is hereby
DISMISSED. Bryant’s motion to remand is DISMISSED as MOOT.

      1
         In the June 9 order, we deemed Bryant’s appeal frivolous, and we cautioned
him that future such filings will result in sanctions. We note, however, that Bryant
filed this notice of appeal on February 8, 2021, before we issued the June 9 order.
Under these circumstances, we decline to sanction Bryant at this juncture. But this
appeal also is deemed frivolous, and any future frivolous filings in this Court will
result in the imposition of sanctions.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 10/21/2021
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.